STOCKSLAGER, C. J.,
Concurring. — In view of the peculiar facts as stated in the complaint in this case, I concur in the conclusion reached by my associates. I am satisfie'd the management and control of canals and laterals as a rule must be left to the company, association or corporation owning and operating the property; otherwise endless litigation would follow. It is the duty of anyone operating a canal to so distribute the water that the legal rights of all consumers should be protected; hence, the necessity of absolute control over the canal and laterals, where conflicting rights may arise.